Citation Nr: 1811709	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:  California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (Agency of Original Jurisdiction (AOJ)).

In February 2016, the Board remanded the appeal for further development. Specifically, the Board remanded the appeal to the AOJ to obtain records, including deck logs, to attempt to verify the stressor event claimed by the Veteran. As discussed below, the remand directives were not fulfilled.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

In its 2016 remand, the Board directed the AOJ to contact appropriate Federal records repositories to obtain deck logs from the U.S.S. George Washington for the period of March 1974 to verify a claimed flooding incident, to include by way of corroborating P.J., Chief of Watch, and his presence aboard the submarine. 

An April 2017 email from the National Archives reported that deck logs for March 1974 were available, but do not contain any information. It was noted that only non-operational remarks could be made in a deck log when a submarine was on "Special Operations." It was suggested that the AOJ contact the Department of the Navy at the Pentagon who, in turn, advised the AOJ to contact the Naval History and Heritage Command (NHHC).

In August 2017, an NHHC representative recommended that the AOJ contact the Office of Naval Intelligence (ONI) for the deck logs for the period that the vessel was conducting "special operations." The NHHC provided an address for the ONI as well as their website. The AOJ sent a letter to ONI's physical address which was returned to sender. The record does not show another attempt to contact the ONI. 

However, the AOJ subsequently sent an electronic inquiry through Defense Personnel Records Information Retrieval System (DPRIS) which responded by stating that deck logs documented that flooding drills were conducted on March 1 and April 1, 1974, but that there was no documentation of an actual flooding incident.  

In a Memorandum dated November 2017, the JSRRC Coordinator stated that it had received negative responses to corroborate the Veteran's claimed stressor, including a negative response received by ONI.  

The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268, 271 (1998). Here, the AOJ received information that ONI may have information regarding operations of the U.S.S. George Washington for the period of March 1974 which was not recorded in deck logs as it was a period of special operations. The AOJ did not receive an actual response from ONI, and there is insufficient information that the DPRIS request included any search of information in the possession of ONI. Thus, the Board must remand this case for compliance with its prior remand directives.

The Board is also aware that another potential custodian of information regarding the reliability of ballistic missile submarines is the Director, Strategic Systems Programs of the Department of the Navy. On remand, the AOJ should request whether the Director, Strategic Systems Programs has any information capable of corroborating the Veteran's reported stressor.  See http://www.secnav.navy.mil/smallbusiness/Pages/ssp.aspx.

Accordingly, the case is REMANDED for the following action:

1. Contact the ONI and request a review of the deck logs for the claimed incident, as well as confirmation of the presence of P.J, as Chief of Watch, and W. as XO, in March 1974. A previous attempt was returned to sender. Please note that, in August 2017, an NHHC representative advised the AOJ of a website means of contact.

2. Contact the Director, Strategic Systems Programs of the Department of the Navy and inquire whether they are able to corroborate that a flooding incident occurred on the U.S.S. Washington in March 1974.

3. Contact P.J. and request information regarding his service, to include his claimed letter of citation for the incident in question.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence of record. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

